DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1 recites “each of the channel regions” (lines 16-17) which should be replaced with “each of the plurality of channel regions”. 
Claim 1 recites “two of the gate electrodes” (line 18) which should be replaced with “two of the plurality of gate electrodes”.
Claim 1 recites “on the channel regions” (line 19) which should be replaced with “on the plurality of channel regions”. 
Claim 1 recites “to the channel regions” (line 20) which should be replaced with “to the plurality of channel regions”.
Claim 1 recites “the source regions” (line 1, page 3 of claim 1) which should be replaced with “the plurality of source regions”.
Claim 1 recites “the channel regions” (lines 2-3, page 3 of claim 1) which should be replaced with “the plurality of channel regions”.
Claim 1 recites “the channel regions disposed in a part or all…of the channel regions of the main element” (lines 4-6, page 3 of claim 1) which should be replaced with “plurality of channel regions of the main element”.


Claim 11 recites “wherein among the channel regions …only the channel regions disposed … the channel regions of the main element” (lines 2-4) which should be replaced with “wherein among the plurality of channel regions …onlythe plurality of channel regions of the main element”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,933,483 to Takaya et al. (hereinafter Takaya) in view of Barker (US Patent No. 6,144,085).
With respect to Claim 1, Takaya discloses a semiconductor device (MOSFET comprising main element and sense element) (Takaya, Fig. 15, Col. 1, lines 1-67; Col.2, lines 1-10; Col. 6, lines 42-67;Cols. 7-12) provided on a semiconductor substrate (20) (Takaya, Fig. 15, Col. 7, lines 15-27) and comprising a main element (main element 1) of a gate driven type and a sensing element (sense element) for current detection disposed across an isolation region (e.g., 83) (Takaya, Fig. 15, Col. 7, lines 1-3; Col. 8, lines 1-7),
       wherein each of the main element (e.g., 1) and the sensing element (e.g., 2) includes:
       a drift layer (30) (Takaya, Fig. 15, Col. 7, lines 26-30) disposed on the semiconductor substrate (20);
       a plurality of gate electrodes (50) (Takaya, Fig. 15, Col. 7, lines 33-35) disposed at a surface portion of the drift layer (30);
       a plurality of channel regions (40) (Takaya, Fig. 15, Col. 7, lines 30-62) having a single conductivity type (e.g., p-type), each of the channel regions disposed at the 
       a plurality of source regions (61) (Takaya, Fig. 15, Col. 7, lines 31-33) disposed on the channel regions (40); and
       a source electrode (81/82) (Takaya, Fig. 15, Col. 6, lines 64-67; Col. 7, lines 1-3; lines 43-47; Col. 8, lines 23-27) electrically connected to the channel regions (40) and the source regions (61),
       wherein the channel regions (40) of the main element (1) have a same conductivity type as the channel regions of the sensing element (2) (Takaya, Fig. 15, Col. 7, lines 17-42), and
       wherein the channel regions (40) disposed in a part or all of an outer peripheral region of the sensing element (2) have a resistance value higher (e.g., the impurity concentration of the body/channel regions of the sense element 2 is reduced by changing thickness of the body/channel regions 40, and thus a resistance value of the body/channel regions is higher than that of the body/channel regions 40 of the main element) (Takaya, Fig. 15, Col. 12, lines 16-34) than a resistance value of the channel regions of the main element (1).
	Further, Takaya does not specifically teaches that the drift layer is an epitaxial layer disposed on the semiconductor substrate. However, Barker teaches forming a semiconductor device (e.g., MOSFET) (Barker, Figs. 1, 4, Col. 6, lines 20-67; Col. 7, lines 1-23; lines 47-67) comprising a main element (main transistor device cell 1) of a gate driven type and a sensing element (sensing cells 1b) disposed on a semiconductor substrate, an epitaxial layer (14) of high resistivity disposed of the semiconductor substrate and forming a drift region on a substrate (15) of high conductivity, a plurality of gate electrodes (23/23b) (Barker, Fig. 15, Col. 7, lines 33-35) disposed at a surface portion of the drift layer (14), and a body region (13) which includes a conduction channel (29).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Takaya by forming an epitaxial layer of high resistivity as a drift layer  disposed of the semiconductor substrate of high conductivity as taught by Barker to have 
Regarding Claim 11, Takaya in view Barker discloses the semiconductor device according to claim 1. Further, Takaya does not specifically disclose the semiconductor device, wherein among the channel regions of the sensing element, only the channel regions disposed in the part or all of the outer peripheral region of the sensing element have the resistance value higher than the resistance value of the channel regions of the main element. However, Takaya teaches that in the sense element region (Takaya, Col. 2, lines 27-39; lines 59-62; Col. 12, lines 16-34), the number of sense elements disposed along the boundary between the main element and the sense element region is greater than the number of sense elements disposed apart from the boundary; accordingly the effect of current flowing outside of the sense element region is large, and that the resistance ratio of the body region (i.e., the resistance ratio of the channel) in the sense element (2) is larger than that of the main element region (1).
Thus, a person of ordinary skill in the art would recognize that it would be advantageous to control the current flowing outside of the sense element by forming the channel regions disposed only in the outer peripheral region of the sensing element to have the resistance value higher than the resistance value of the channel regions of the main element.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Takaya/Barker by reducing impurity concentration of the body region of the sense elements to have high resistance value of the body regions in the sense element as taught by Takaya, wherein the body region of the sense elements having high resistance value disposed along the boundary between the main element and the sense element region to have the semiconductor device, wherein among the channel regions of the sensing element, only the channel regions disposed in the part or all of the outer peripheral region of the sensing element have the resistance value higher than the resistance value of the channel regions of the main element in order to provide improved semiconductor device capable of reducing a temperature-dependent variation of a 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891